Citation Nr: 0600416	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  99-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
left eye chalazion.

2.  Entitlement to an effective date earlier than January 28, 
1998, for the grant of service connection for small bowel 
diverticula, mechanical bowel obstruction and abdominal pain.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service from November 1943 
to April 1946.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision issued by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veteran Affairs 
(VA).  In a January 2001 decision, the Board denied the 
reopening of the appellant's claim for service connection for 
residuals of an infection of the chest and stomach, and his 
claim of entitlement to an increased (compensable) evaluation 
for his left eye chalazion.  The veteran then appealed the 
Board's decision to the Court of Appeals for Veterans Claims 
(Court), and in a September 2001 order, the Court vacated the 
Board's decision.

In an October 2002 decision, the Board reopened the 
appellant's service connection claim; both issues were 
remanded to the RO in September 2003.  The RO subsequently 
granted service connection for small bowel diverticula, 
mechanical bowel obstruction and abdominal pain in a rating 
decision issued in March 2005; the RO assigned an evaluation 
of 30 percent and an effective date of January 28, 1998.  The 
veteran then filed an appeal as to the effective date for 
that grant of service connection.  The RO has denied that 
claim and returned the increased rating claim and the earlier 
effective date claim to the Board for appellate review.


FINDINGS OF FACT

1.  The service-connected chalazion of the left eye has not 
impaired the appellant's vision in any way.

2.  The RO has assigned an effective date of January 28, 1998 
for the grant of service connection for the gastrointestinal 
disability.

3.  In a December 1946 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
residuals of a chest and stomach infection; the appellant was 
notified that same month, but did not appeal.

4.  In a January 1947 rating decision, the RO confirmed and 
continued the denial; the appellant was informed of the 
denial that same month, but he did not appeal.

5.  A VA Form 2593, dated in February 1947, indicates that 
the appellant had been given a diagnosis of chronic gastritis 
and that the condition was not related to service.

6.  In February 1947, and May 1947, the denial was confirmed 
and continued; there is nothing to indicate that notice was 
not sent to the veteran.

7.  In July 1956, and April 1958, the appellant submitted 
dental claims; there was no mention of any gastrointestinal 
complaints.

8.  On January 28, 1998, the appellant submitted a claim to 
reopen his stomach claim; he attached copies of the December 
1946 notice letters.

9.  No claim for service connection for a stomach or 
gastrointestinal condition was received prior to January 28, 
1998.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
appellant's left eye chalazion disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.31, 4.84a, Diagnostic Codes 6009, 6015 (2005).

2.   The criteria for assigning an effective date earlier 
than January 28, 1998, for the award of service connection 
for small bowel diverticula, mechanical bowel obstruction and 
abdominal pain have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.159, 3.303, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claim.  The RO sent the 
appellant a letter in April 2005, in which he was informed of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  In addition, in the August 1999 Statement of 
the Case (SOC) and the August 2005 Supplemental Statement of 
the Case (SSOC), the RO informed the appellant about what the 
evidence had to show to establish entitlement to a 
compensable rating for his left eye disability.  The 
appellant was also notified of the information necessary to 
substantiate his earlier effective date claim.  The RO sent 
the appellant a letter in April 2005, in which he was 
informed of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In addition, in the April 2005 
Statement of the Case (SOC), the RO informed the appellant 
about what the evidence had to show to establish entitlement 
to an earlier effective date.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of each rating decision on 
appeal.  Although the required notice may not have been 
provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was supplied with the 
text of 38 C.F.R. § 3.159 in the August 2005 SOC and SSOC.  
The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  In August 2005, 
the appellant was informed by an RO letter that he could 
submit more evidence to the Board; no evidence was thereafter 
submitted.  Therefore, there is no duty to assist that was 
unmet.

The record indicates that all relevant facts with respect to 
the claims addressed below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).


 The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Increased rating claim

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Review of the appellant's service medical records indicates 
that a chalazion of the left eye was noted during the 
appellant's April 1946 separation examination.  In a December 
1946 rating decision, service connection for residuals of a 
left eye chalazion was granted.  The RO assigned a 
noncompensable rating effective from April 25, 1946.  The 
appellant is now seeking an increased evaluation.

Review of the appellant's private and VA post-service medical 
records indicates that no complaints or treatment relating to 
the left eye chalazion occurred between 1991 and 2005.  These 
records indicate that the appellant received VA treatment for 
dry eyes.

The appellant underwent a VA eye examination in July 1998; he 
reported a history of having a foreign body removed from the 
left eye during service.  He denied any current trouble with 
his left eye, and stated that vision in of his both eyes was 
pretty good, with no real difference in vision between the 
two eyes.  His only ocular complaint related to occasional 
tearing that occurred more in the left eye than the right.  
He indicated that he was being followed by a community 
ophthalmologist who had told him that his only eye problem 
was mild cataracts in both eyes; no treatment had been 
recommended.  On physical examination, the appellant's vision 
with current correction was 20/20-2 in the right eye and 
20/20-1 in the left, with J1 at near through his bifocals.  
The appellant's pupils reacted poorly in both eyes; however, 
there was no clear afferent pupillary defect.  The 
appellant's visual fields were full to confrontation in both 
eyes, and motility was full.  Intraocular pressure was 18 
mmHg in the right eye and 22 in the left.  Slit lamp 
examination revealed that the conjunctiva was white, that the 
corneas were clear without evidence of scarring, and that the 
anterior chambers were deep and quiet.  The irises were 
normal, with round pupils, and lenses demonstrated trace 
nuclear sclerotic changes in both eyes.  Dilated funduscopic 
examination demonstrated normal nerves, with a cup-to-disc 
ratio of 0.3, normal vessels, and macular and periphery 
without evidence of scarring or previous trauma.  The 
examiner rendered a clinical impression of an essentially 
normal ophthalmic examination, remarkable only for trace 
nuclear sclerotic cataracts that were not visually 
significant and that were consistent with his age, with no 
evidence of previous trauma.  

The examiner stated that, in all likelihood, the in-service 
foreign body injury to the left eye consisted of a 
superficial foreign body that was removed without sequela and 
that the symptoms of occasional tearing were probably due to 
lacrimal insufficiency.  The appellant was advised to use 
Artificial Tears.  The examiner opined that the appellant 
would not be considered disabled on the basis of this eye 
examination.

The appellant most recently underwent a VA eye examination in 
May 2005; the June 2005 addendum indicates that the examiner 
reviewed the appellant's claims file.  The appellant 
complained of loss of vision and occasional twinges of pain 
in the left eye and he said these had been occurring for 
several years.  He said he used eye drops and he denied 
diplopia.  On physical examination, uncorrected vision was 
20/400 in each eye.  Corrected vision was 20/100 for distant 
vision in the left eye.  Near acuity was 20/400 in each eye.  
Intraocular pressure was 14 mmHg in the right eye and 23 in 
the left.  Motility was within normal limits.  The external 
examination was unremarkable.  Slit lamp examination revealed 
that the conjunctivae were within normal limits.  There was 
minimal band keratopathy in each eye.  There was a nebular 
stromal opacity in the left eye.  The corneas were otherwise 
clear.  The anterior chambers were deep and clear.  The 
irises were within normal limits.  The appellant had early 
cortical spoke cataracts in each eye.  Dilated fundus 
examination demonstrated a left eye cup-to-disc ratio of 0.7 
with temporal pallor.  The macular and branch vessels were 
within normal limits.  There was a marked constriction of the 
left eye visual field to confrontation.  

The examiner rendered a clinical impression of glaucomatous 
cupping and optic atrophy of the left eye of undetermined 
duration with treatment by eye drops and early cortical spoke 
cataracts, both eyes.  In the June 2005 addendum, the 
examiner stated that none of these diagnoses was secondary to 
the service-connected chalazion of the left eye.

The rating schedule does not include a specific diagnostic 
code for chalazions.  When an unlisted condition is 
encountered, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.

Benign new growths of the eyeball and adnexa, which are not 
superficial, are rated on impaired vision, with a minimum 
assigned rating of 10 percent.  When the new growth is 
healed, the residuals are rated.  38 C.F.R. § 4.84a, 
Diagnostic Code 6015.

The RO has rated the appellant's left eye disability under 
Diagnostic Code 6009, eye injury, unhealed.  According to 
this Diagnostic Code, an unhealed injury of the eye, in 
chronic form, will be rated from 10 percent to 100 percent 
based upon the extent of impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, with 
an additional 10 percent added during the continuance of 
active pathology.  The minimum evaluation during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6009.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The record indicates that the appellant's service-connected 
left eye disability has healed without any residuals.  The 
July 1998 VA examiner stated that the in-service foreign body 
injury to the left eye consisted of a superficial foreign 
body that was removed without sequela and that the 
appellant's symptoms of occasional tearing were probably due 
to lacrimal insufficiency.  The June 2005 addendum to the May 
2005 VA eye examination indicates that the examiner concluded 
that no current left eye pathology was etiologically related 
to the service-connected chalazion disability.  In fact, no 
eyelid mass or chalazion was described or noted during either 
VA eye examination.  There is no medical evidence of record 
that demonstrates that the appellant has had any treatment 
for his left eye chalazion since service or that any current 
deficit of visual acuity or other current eye pathology is 
related to the service-connected left eye disability.  There 
is no clinical evidence of record to suggest that the 
appellant's decrease in visual acuity exhibited between the 
July 1998 and May 2005 VA eye examinations is etiologically 
related to his left eye chalazion disability.  

These clinical assessments are considered persuasive as to 
the appellant's degree of impairment due to his left eye 
chalazion because they consider the overall industrial 
impairment due to his service-connected left eye chalazion.  
There is no clinical evidence of record that the requirements 
for a compensable evaluation have been met.  Given the 
evidence as outlined above, the Board finds that a 
compensable evaluation is not warranted for the left eye 
disability.

The appellant has argued that he should be rated as more than 
zero percent disabled for his left eye chalazion due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition, as measured in accordance with 
the rating schedule.  See, e.g., Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (Holding that VA must apply rating schedule 
to disability evaluations of service-connected disorders); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Clark v. 
Derwinski, 2 Vet. App. 166 (1992) (Laypersons, such as the 
appellant, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities).  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the left eye disability 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).


The Board finds no evidence that the appellant's service-
connected left eye disability addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for eye disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization or 
treatment for his service-connected left eye disability, and 
he has not demonstrated marked interference with employment 
due to the left eye chalazion.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected left eye chalazion that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

For the reasons set forth above, the findings needed for an 
evaluation in excess of zero percent for the left eye 
disability are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against the claim 
for a higher (compensable) rating, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Earlier effective date claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

By a rating action in March 2005, the RO granted the 
appellant's claim of entitlement to service connection for 
small bowel diverticula, mechanical bowel obstruction and 
abdominal pain, effective from January 28, 1998.  The 
appellant contends that he is entitled to an effective date 
going back to his separation from service.

Review of the appellant's claims file reveals that the RO in 
Atlanta, Georgia denied the appellant's claim of entitlement 
to service connection for the residuals of a chest and 
stomach infection in a December 1946 rating decision.  That 
RO sent a notice letter that same month, but the denial was 
not appealed.  In a January 1947 rating decision, the Atlanta 
RO confirmed and continued the denial of service connection 
for the residuals of a chest and stomach infection; the 
appellant was informed of the denial that same month, but he 
did not appeal.  

A VA Form 2593, dated in February 1947, indicates that the 
appellant had been hospitalized in a VA facility and given a 
diagnosis of chronic gastritis.  This form also stated that 
the gastritis condition was not of service origin.  (A 
February 2003 letter from the medical records department at 
the facility where the appellant was treated in 1947 states 
that the associated records were no longer available.)  

In rating decisions issued in February 1947, and May 1947, 
the denial of the appellant's claim of entitlement to service 
connection for the residuals of a chest and stomach infection 
was confirmed and continued.  It appears that notice of 
appellate rights may have been sent on May 16, 1947.  In any 
case, there is nothing to indicate that notice of either the 
February 1947 rating decision or the May 1947 rating decision 
was not sent to the appellant at his address of record.  

In July 1956, and April 1958, the appellant submitted dental 
claims; he made no mention of any gastrointestinal 
complaints.  

On January 28, 1998, the appellant submitted a claim to 
reopen his stomach claim; he attached copies of the December 
1946 notice letters.  In June 2004, the RO received private 
hospital records indicating that the appellant underwent 
abdominal surgery in 1958 for an acute intestinal obstruction 
secondary to massive adhesions.  A VA medical opinion, dated 
in October 20004, indicated that it was as likely as not that 
the appellant's current gastrointestinal conditions were 
related to his in-service acute gastritis and roundworm 
infection.

There is no question that the appellant's claim for service 
connection for the residuals of a chest and stomach infection 
was disallowed in the December 1946 rating action and the 
January 1947 rating action.  The associated notice letters 
clearly stated that he had one year from the date of the 
denial to appeal; he did not submit any communication 
whatsoever within the next year.  These two rating decisions 
are therefore final.

Regarding the finality of he February 1947 and May 1947 
rating decisions, the Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307 (1992).  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that timely notice of the February 1947 
and May 1947 confirmed and continued rating decisions were 
sent to the appellant at his most recent address of record.  
Therefore, all of the rating decisions issued in 1946 and 
1947 are final and no appropriate collateral attack of any 
one of those rating decisions has been initiated.

The Board concludes that, under the law, the effective date 
in this case cannot be earlier than the date the claim that 
was subsequently granted was received, January 28, 1998, even 
if, assuming arguendo, the evidence of record indicates that 
the appellant had chronic gastritis in service.  As stated 
above, the general effective date provisions of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

As noted, the claim of service connection was granted on the 
basis that the appellant had submitted new and material 
evidence.  Thus, in reaching this conclusion regarding the 
assignment of an appropriate effective date of the granting 
of the benefit, the Board has carefully considered the 
provisions of 38 C.F.R. § 3.156(c), which provides that 
"[w]here the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs. Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such. The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence. 
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c) (2005).

The foregoing provision does not avail the appellant of an 
earlier effective date for the grant of service connection, 
as the basis for the granting of the benefit was not the 
receipt of additional service medical records (or corrections 
by the service department), but the interpretation of those 
service medical records previously on file, together with an 
August 2004 VA examination.  As noted, the VA examiner opined 
that it was likely as not that the in-service treatment for 
gastritis and ring worm represented the onset of the 
appellant's stomach disorder; i.e., the medical examination 
was the basis for the granting of service connection. 

In summary, the appellant has been provided the appropriate 
effective date for his grant of service connection, the date 
his claim was received rather than the date of the October 
2004 VA medical opinion that established an etiologic link to 
service.  Therefore, because the RO assigned an effective 
date of January 28, 1998, based on the date of the claim 
rather than the date the etiologic connection was factually 
ascertained, the Board concludes that the appellant is not 
entitled to an effective date prior to January 28, 1998, for 
the grant of service connection.  Nothing in the pertinent 
statute or regulations provides for any earlier date than 
that assigned by the RO.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  In this case, the service connection 
for the appellant's gastrointestinal disability was 
eventually granted on the basis of the submission of new and 
material evidence.  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  There is nothing in the evidence of record 
submitted between May 1948 and January 1998 that could be 
construed as a claim to reopen the chest and stomach 
infection service connection claim.  Since the RO has granted 
benefits as of the date the appellant filed his petition to 
reopen his claim, it has already assigned the earliest 
possible effective date for the grant of such benefits.  In 
light of the foregoing, the January 28, 1998 date must be 
accepted as the date of claim for purposes of determining an 
effective date for the grant of service connection.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).


ORDER

A compensable evaluation for the left eye chalazion is 
denied.

Entitlement to an effective date earlier than January 28, 
1998, for the award of service connection for a 
gastrointestinal disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


